--------------------------------------------------------------------------------

Exhibit 10.1


Issued: 10/04/2006
Revised:              n/a
Effective: 10/09/2006




CSS INDUSTRIES, INC.
SEVERANCE PAY PLAN
FOR SENIOR MANAGEMENT
AND
SUMMARY PLAN DESCRIPTION




Effective October 9, 2006


--------------------------------------------------------------------------------



INTRODUCTION


The purpose of the CSS Industries, Inc. Severance Pay Plan for Senior Management
(the “Plan”) is to provide payments on a discretionary basis to certain key
employees of CSS Industries, Inc. (“CSS”) and its subsidiaries whose employment
is terminated for a reason covered by the Plan. This document is designed to
serve as both the Plan document and the summary plan description for the Plan.
The legal rights and obligations of any person having an interest in the Plan
are determined solely by the provisions of the Plan.


The Plan is intended to alleviate some of the financial hardship that eligible
employees may experience when their employment is terminated. In essence,
benefits under the Plan are intended to be supplemental unemployment benefits.
The benefits under the Plan are not intended as deferred compensation and no
individual shall have a vested right in such benefits.


CSS, as the Plan sponsor, has the sole discretion to determine whether an
employee may be considered eligible for benefits under the Plan. All actions
taken by CSS shall be in its role as the sponsor of the Plan, and not as a
fiduciary. Nothing in the Plan will be construed to give any employee the right
to receive severance payments or to continue in the employment of CSS and any of
its subsidiaries. The Plan is unfunded, has no trustee, and is administered by
the Plan Administrator. The Plan is intended to be an “employee welfare benefit
plan” within the meaning of section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and 29 C.F.R. § 2510.3-2(b) and is
to be administered as a “top-hat” welfare plan exempt from the substantive
requirements of ERISA. Please review the section entitled “Amendment and
Termination of the Plan” regarding CSS’ reservation of future rights.


The Plan shall be effective as of October 9, 2006 with respect to terminations
occurring on or after October 9, 2006, and supersedes all prior severance pay
plans, policies, agreements or practices, whether formal or informal, written or
unwritten, of CSS and its subsidiaries under which CSS or any of its
subsidiaries provided severance benefits prior to the effective date of this
Plan, with the exception of any individual employment contract that contains a
severance pay provision that provides severance in excess of the amount an
employee would be eligible to receive under this Plan. The Plan will continue
until terminated as provided herein.


GENERAL INFORMATION



1.
Plan Name:     CSS Industries, Inc. Severance Pay Plan for Senior Management



2.
Plan Number: 506



3.
Plan Sponsor:  CSS Industries, Inc.

 
1845 Walnut Street, Suite 800

 
Philadelphia, PA 19103



4.
Employer Identification Number: 13-1920657


2

--------------------------------------------------------------------------------



5.
Type of Plan: Welfare Benefit - Severance Pay Plan



6.
Plan Administrator:   Severance Plan Administrative Committee

 
CSS Industries, Inc.

 
1845 Walnut Street, Suite 800

 
Philadelphia, PA 19103



7.
Agent for Service of Legal Process: The Plan Administrator at the address above.



8.
Sources of Contributions: The Plan is unfunded and CSS and the Participating
Subsidiaries pay the cost of coverage from their assets. 



9.
Type of Administration: The Plan is administered by the Plan Administrator with
benefits provided in accordance with the provisions of this Plan document.



10.
Recordkeeping: The Plan and its records are kept on a fiscal year basis, April 1
through March 31. For the first plan year, the records are kept on the short
plan year for the period between October 9, 2006 and March 31, 2007.




11.
Participating Subsidiaries: The subsidiaries and affiliates of CSS that
participate in the Plan are identified in the attached Exhibit B.



DEFINITIONS


Cause: Except to the extent otherwise specified by CSS, a finding by the
Employer that you have: (i) violated your Employer’s Code of Ethics Policy; (ii)
violated the CSS Anti-Harassment Policy; (iii) violated your Employer’s
Drug-Free Workplace Act Policy; (iv) committed insubordination; (v) abused other
employees; (vi) engaged in theft; (vii) engaged in dishonesty; (viii) engaged in
actions of a criminal nature; (ix) willfully neglected job responsibilities; (x)
violated any other CSS or Employer policy; (xi) demonstrated significantly
deficient job performance that is a willful failure by you to improve your
performance despite communication(s) by your Employer regarding the performance
improvement required by the otherwise eligible employees; (xii) committed other
act(s) detrimental to your Employer, its parent or subsidiaries, its employees,
and/or its customers; or (xiii) engage in or become concerned with, either on
your own behalf or on behalf of any other person, firm, or corporation, any
business or activity which is the same, similar to, or competitive with that
conducted by, engaged in, or developed for later implementation by the Employer.


Code: Internal Revenue Code of 1986, as amended.


Committee: The Human Resources Committee of the Board of Directors of CSS.


Comparable Job: A job with no decrease in total annual compensation (base salary
plus target bonus, if applicable), and which would require the affected
individual to report to a principal business location that is less than 50 miles
from the affected individual’s current principal business location. The Plan
Administrator will have the sole discretion to determine whether a job is a
Comparable Job for purposes of the Plan.

3

--------------------------------------------------------------------------------



CSS: CSS Industries, Inc.


Employer: CSS and any Subsidiary.


Employment Termination Date: The date on which your employment relationship with
the Employer is involuntarily terminated by the Employer.


Plan Administrator: The Severance Plan Administrative Committee as designated by
CSS to administer the Plan in accordance with its terms, or its delegate.


Release: The release and discharge of the Employer and all affiliated persons
and entities from any and all claims, demands and causes of action relating to
your employment with the Employer, other than as to any vested benefits to which
you may be entitled under any Employer benefit plan, which will be in such form
as may be proscribed by the Employer, acting as plan sponsor and as a fiduciary,
from time to time and with such modifications as the Employer deems appropriate
for your individual situation.


Senior Management Employee: For purposes of this Plan, (A) any employee of CSS
who either (i) has the officer title of President, Vice President, Treasurer or
Secretary with such entity, or (ii) serves as the Managing Director of CSS
Pacific Rim Limited; and (B) any employee of Cleo Inc, Berwick Offray LLC or
Paper Magic Group, Inc. who either (i) has the officer title of President of
such entity or (ii) has the officer title of Vice President with, and directly
reports to the President of, such entity.


Severance Pay: The severance benefits that will be offered to you if you incur a
termination of employment with the Employer for a reason set forth in the Plan.


Subsidiary: Any subsidiary of CSS that is designated by the Committee as a
participating employer in the Plan and is listed on the attached Exhibit B.


COVERAGE


You will be eligible to participate in this Plan if you are a Senior Management
Employee at the time of your termination of employment. You will not be eligible
to participate in this Plan if you are not a Senior Management Employee at the
time of your termination of employment.


ELIGIBILITY


A.   When You Are Eligible


You are eligible for Severance Pay if (i) your employment with your Employer has
been terminated by the Employer for any reason other than on account of Cause,
your death or you become disabled and you are not otherwise ineligible for
severance pay as set forth in section B. below; and (ii) you sign and do not
revoke the Employer’s standard Release.

4

--------------------------------------------------------------------------------



The foregoing in no way limits the right of the Employer to (i) terminate your
employment and (ii) provide severance under other circumstances, in each case,
as determined by the Employer in its sole and absolute discretion.


B.   When You Are Not Eligible


You are not eligible for Severance Pay in any of the following circumstances:



 
1.
You voluntary resign, including retirement, for any reason or no reason.




 
2.
You are discharged involuntarily for violation of Employer rules, or for Cause,
or the Employer discovers following your Employment Termination Date that you
engaged in conduct that constitutes Cause during or after your employment with
the Employer.




 
3.
You are terminated by your Employer after you are offered a Comparable Job and
you refuse to accept the Comparable Job.




 
4.
You have an individual employment contract that contains a severance pay
provision that provides severance in excess of the amount you would be eligible
to receive under the Plan.




 
5.
Prior to or on your last day of scheduled employment, you die or prior to
notification of an Employment Termination Date, you experience a physical or
mental condition entitling you to any sick pay, disability or workers
compensation.



Notwithstanding any provision of the Plan to the contrary, the Committee, in its
sole discretion and acting on behalf of the Employer as the Plan sponsor and not
as a fiduciary, reserves the right (a) to determine whether an employee
satisfies the eligibility requirements for Severance Pay, (b) to award Severance
Pay to a terminated employee not otherwise eligible, (c) to deny benefits to an
employee otherwise eligible under the terms of the Plan, (d) to award benefits
to any terminated employee in a greater or lesser amount than provided for in
the Plan, and/or (e) to pay out benefits in a manner or on a schedule other than
provided for in the Plan.


PLAN BENEFITS


Severance Pay


If you are selected to receive Severance Pay under the Plan, as determined by
the Committee, the benefit for which you may be eligible may be based upon your
years of service, compensation, or any other factors determined to be relevant
by the Committee. For example, your past contributions to the Employer’s
business, the conditions in the employment market, and other equitable
considerations may be relevant factors. However, the Committee may provide a
fixed level or schedule of benefits in connection with any special termination
program designated by the Committee; provided, that such program shall not
provide less benefits than that provided under this Plan. In the absence of any
other determination, if your employment is terminated for a reason described
above under “When you are Eligible,” your Severance Pay will be equal to your
weekly base pay for the period determined in accordance with the chart set forth
on the attached Exhibit A. 

5

--------------------------------------------------------------------------------



Years of service for purposes of the chart in Exhibit A shall be full calendar
years measured from your employment commencement date with your Employer (and
each anniversary thereof). For purposes of determining your total number of
calendar years, you will be provided with credit for all of your years of
service with any Employer that participates in this Plan. Therefore, if you
transfer between Employers, your service with all such Employers will be
counted. For purposes of determining your employment commencement date, the date
you first worked for an Employer will be used. If you worked for an entity whose
business or assets have been acquired by an Employer, your service with such
entity prior to the acquisition will only be counted if determined by the
Employer. No partial years of service will be counted. Therefore, if your total
years of service includes a period of months that is less than 12, your total
years of service will be rounded down to the nearest whole year.


Weekly base pay is your weekly rate of wages or salary in effect on your
Employment Termination Date, excluding all extra pay, including, but not limited
to, incentive bonuses, overtime pay, commissions, car allowances or other
allowances, Employer contributions to the Employer’s 401(k) plan and other
deferred compensation arrangements and other Employer paid benefits.
 
Severance Pay will be paid from the general assets of the Employer and will be
paid to you in equal installments according to your Employer’s normal payroll
schedule over the severance period determined in accordance with the chart set
forth on the attached Exhibit A , provided that payment of Severance Pay shall
not commence until the period has expired for revocation of the Release that you
must sign to be entitled to Severance Pay. Severance Pay will be subject to all
applicable federal, state and local tax withholding requirements.
 
All fringe benefits, including health and welfare, pension, life insurance,
vacation and personal days, will cease on your Employment Termination Date,
regardless of whether Severance Pay is made after that date.
 
If you receive Severance Pay under this Plan and elect health care continuation
coverage under the Consolidated Omnibus Reconciliation Act (“COBRA”) following
termination of your employment, the Employer will pay for a portion of the
monthly COBRA premium, on the same basis as the Employer pays for a portion of
such coverage for active employees, for the period Severance Pay is paid to you
under the Plan, unless it is earlier discontinued at your request. If continued,
normal employee premium deductions will be made from your Severance Pay.
 
If you die before you have received Severance Pay to which you are entitled
under the Plan, your Severance Pay will be paid to your estate.

6

--------------------------------------------------------------------------------




If you are eligible to receive Severance Pay under an employment agreement and
under the Plan, you will receive the greater of the benefits under the
employment agreement or the Plan, but not both.
 
When Benefits End


Severance Pay and any other benefits will be discontinued immediately if:



 
1.
The Employer determines that you engaged in any of the actions defined above as
“Cause,” even if such determination is made following your Employment
Termination Date.




 
2.
You breach any term of your Release, post-employment agreement, or other
agreement relating to your employment.



CLAIMS PROCEDURE


Any request or claim for Severance Pay shall be deemed to be filed when a
written request is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Plan Administrator.


The Plan Administrator, or its designee, shall advise the claimant or such
claimant’s representative, in writing or in electronic form, of its decision
within 90 days of receipt of the claim for Severance Pay, unless special
circumstances require an extension of such 90-day period for not more than an
additional 90 days. Where such extension is necessary, the claimant shall be
given written notice of the delay before the expiration of the initial 90-day
period, which notice shall set forth the reasons for the delay and the date the
Plan Administrator expects to render its decision. If the extension is necessary
because the claimant has failed to submit the information necessary to decide
the claim, the Plan Administrator’s period for responding to such claim shall be
tolled until the date the claimant responds to the request for additional
information. The response shall:
 

 
1.
be in writing or in electronic form,




 
2.
be written in a manner calculated to be understood by the claimant, and




 
3.
in the case of an adverse benefit determination:




 
a.
set forth the specific reason(s) for the denial of benefits;




 
b.
contain specific references to Plan provisions on which the denial is based;




 
c.
describe any additional material and information, if any, necessary for the
claim for benefits to be perfected, and an explanation of why such material or
information is necessary; and


7

--------------------------------------------------------------------------------




 
d.
describe the Plan’s review procedures and the time limits applicable to such
procedures, and include a statement of the claimant’s right to bring a civil
action under section 502(a) of the ERISA following an adverse benefit
determination on review.



If the claimant fails to appeal the Plan Administrator’s adverse benefit
determination, in writing, within 60 days after its receipt by the claimant, the
Plan Administrator’s determination shall become final and conclusive.


If the claimant appeals the Plan Administrator’s adverse benefit determination
in a timely fashion, the Plan Administrator shall reexamine all issues relevant
to the original denial of benefits. Any such claimant or his or her duly
authorized representative may review any relevant documents and records, free of
charge, including documents and records that were relied upon in making the
benefit determination, documents submitted, considered or generated in the
course of making the benefit determination (even if such documents were not
relied upon in making the benefit determination), and documents that demonstrate
compliance, in making the benefit determination, with the Plan’s required
administrative processes and safeguards. In addition, the claimant or his duly
authorized representative may submit, in writing, any documents, records,
comments or other information relating to such claim for benefits. In the course
of the review, the Plan Administrator shall take into account all comments,
documents, records and other information submitted by the claimant or his duly
authorized representative relating to such claim, regardless of whether it was
submitted or considered as part of the initial benefit determination.


The Plan Administrator shall advise the claimant or such claimant’s
representative, in writing or in electronic form, of its decision within 60 days
of receipt of the written appeal, unless special circumstances require an
extension of such 60-day period for not more than an additional 60 days. Where
such extension is necessary, the claimant shall be given written notice of the
delay before the expiration of the initial 60-day period, which notice shall set
forth the reasons for the delay and the date the Plan Administrator expects to
render its decision. In the event of an adverse benefit determination on appeal,
the Plan Administrator shall advise the claimant, in a manner calculated to be
understood by the claimant of:



 
1.
the specific reason(s) for the adverse benefit determination;




 
2.
the specific Plan provisions on which the decision was based;




 
3.
the claimant’s right to receive, upon request and free of charge, and reasonable
access to, copies of all documents, records and other information relevant to
such claim; and




 
4.
a statement describing any voluntary appeals procedures offered by the Plan, the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA.


8

--------------------------------------------------------------------------------



No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If you or other
interested person challenges a decision of the Plan Administrator, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedure set forth above. Facts and
evidence that become known to you or other interested person after having
exhausted the claims procedure must be brought to the attention of the Plan
Administrator for reconsideration of the claims determination. Issues not raised
with the Plan Administrator will be deemed waived.


PLAN ADMINISTRATION


The Severance Plan Administrative Committee will be the Plan Administrator of
the Plan and the named fiduciary of the Plan for purposes of ERISA. The
Severance Plan Administrative Committee shall consist of one or more persons
appointed by CSS. The Severance Plan Administrative Committee may, however,
delegate to any person, committee or entity any of its power or duties under the
Plan.


The Plan Administrator will be the sole judge of the application and
interpretation of the Plan, and will have the discretionary authority to
construe the provisions of the Plan and to resolve disputed issues of fact. The
Committee will have the sole authority to make determinations regarding
eligibility for benefits. The decisions of the Plan Administrator and the
Committee in all matters relating to the Plan that are within the scope of its
authority (including, but not limited to, eligibility for benefits, Plan
interpretations, and disputed issues of fact) will be final and binding on all
parties.


SECTION 409A
 
If section 409A of the Code applies to this Plan, the Plan will be administered
in accordance with the requirements of section 409A, and if and to the extent
required by section 409A of the Code and applicable guidance, distributions to
employees who are “key employees” as described in section 409A(a)(2)(B)(i) of
the Code will be made, such distributions shall not begin to be paid until 6
months after the key employee’s Employment Termination Date (or if earlier, the
date of death of the key employee); provided, that to the extent that the
payment of Severance Pay or other amounts payable under the Plan must be delayed
for 6 months the affected individual will receive a lump sum payment as soon as
administratively practicable after the end of the 6 month period equal to the
portion of the Severance Pay or such other amounts that would otherwise have
been paid during such 6 month period, but for the requirements to comply with
section 409A of the Code, and the remaining portion of the Severance Pay and
such other amounts will be paid in accordance with the Employer’s normal payroll
practices commencing after the end of such 6 month period for the remainder of
the severance period.


AMENDMENT AND TERMINATION OF THE PLAN


CSS reserves the right to amend or terminate the Plan, in whole or in part, at
any time and for any reason. An amendment to the Plan may not discontinue or
change any payments to a terminated employee who commenced receiving Severance
Pay under the Plan prior to the effective date of the amendment of the Plan. If
the Plan is terminated, no further benefits will be payable under the Plan to
any employee who has not commenced receiving Severance Pay prior to the
effective date of such termination.

9

--------------------------------------------------------------------------------



NONALIENATION OF BENEFITS


You do not have the power to transfer, assign, anticipate, mortgage or otherwise
encumber any rights or any amounts payable under this Plan; nor will any such
rights or amounts payable under this Plan be subject to seizure, attachment,
execution, garnishment or other legal or equitable process, or for the payment
of any debts, judgments, alimony, or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise. In the
event you attempt to assign, transfer or dispose of such right, or if an attempt
is made to subject such right to such process, such assignment, transfer or
disposition will be null and void.


ERISA RIGHTS STATEMENT


As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA
provides that all Plan participants will be entitled to:


Receive Information about the Plan and Benefits


·
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.



·
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.



Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of employees and other Plan participants
and beneficiaries. No one, including your Employer, or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

10

--------------------------------------------------------------------------------



Enforcing Your Rights


If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and you do not receive them
within 30 days, you may file suit in a federal court. In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If you have a
claim for benefits that is denied or ignored, in whole or in part, you may file
suit in a state or federal court. If it should happen that the Plan fiduciaries
misuse the Plan’s money or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court. The court will decide who should pay court costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210 (web address:
www.dol.gov/dol/pwba). You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publication hotline of
the Employee Benefits Security Administration.
 
11

--------------------------------------------------------------------------------




EXHIBIT “A”


SEVERANCE PAY FORMULA


1. CSS’ President and Chief Executive Officer; CSS’ Officers Reporting to CSS’
President; and Presidents of Cleo Inc, Berwick Offray LLC and Paper Magic Group,
Inc.:


Years of Continuous Service
 
Number of Weeks of Severance Pay
     
0 up to 2 years
 
26
Over 2 years up to 5 years
 
39
Over 5 years
 
52 (The maximum allowance)



2. All other Senior Management Employees:


Years of Continuous Service
 
Number of Weeks of Severance Pay
     
0 up to 2 years
 
12
Over 2 years up to 5 years
 
26
Over 5 years up to 10 years
 
39
Over 10 years
 
52 (The maximum allowance)


--------------------------------------------------------------------------------



EXHIBIT “B”


PARTICIPATING EMPLOYERS


Cleo Inc
Berwick Offray LLC
Paper Magic Group, Inc.
 
 
2

--------------------------------------------------------------------------------